Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 05/04/2021:
Claims 1-20 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structural details, i.e. the interconnections of the steps, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP §608.02(b), MPEP §608.02(d). 
With regard to fig. 1 and 3-6, the figures merely show flow charts using generic symbols, but lack any relevant text that would provide a proper understanding of the interconnections between the generic symbols, i.e. what is being determined in the decision/step blocks and what values are being set in the other blocks. One of ordinary skill in the art would not be capable of viewing the drawings and properly understanding the methods. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
1.	Claims 1 and 13 objected to because of the following informalities: it appears that the claim language to be a literal translation into English from a foreign document and is replete with grammatical and/or idiomatic errors. Hence, it is recommended to rewrite the last limitations/features in claims 1 and 13 ath the following: in claim 1 – “… a vehicle control module configured to autonomously drive the vehicle based on the determination of whether the input has been received;” in claim 13 – “… autonomously driving the vehicle based on the determination of whether the input has been received.” Appropriate correction is required. 

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “perception module;” “intervention module;” “vehicle control module” in claims 1, 3-5 and 7-12. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1.1.1	Claims 1, 3-5 and 7-12 recite the following limitations/features: “perception module;” “intervention module;” “vehicle control module” that are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art whether the claimed/specified “modules” are structures, structure/substructure elements/components or not. Clarification is required. 
Para [0043] of the specification, at least as published, recites the following: “[t]he one or more modules may be software modules that include executable code for processing flow of scenario, event and event handling associated operations,” along with Para [0095-0096] of the specification, at least as published, that recite very broadly what the claimed/specified “modules” can be (e.g., such as hardware, firmware, analog/digital/logic circuit(s)/program(s), etc.), as well as fig. 1 of the specification represents the claimed/specified ”modules” as numbered boxes of a bigger numbered box that can be introduced and interpreted as a software, firmware, or hardware, while other numerous paragraphs of the specification mostly recite what the claimed/specified “modules” may perform, or are configured to perform, can do, or are configured to be capable of doing, as well as what other systems elements the claimed/specified “modules” are in communications with, what data they may receive, collect, which also does not describe in such a way as to reasonably convey to one skilled in the relevant art whether the claimed/specified “modules” are structures, structure/substructure elements/components or not. Clarification is required.  
For the purpose of this examination, the claimed/specified “modules” will be interpreted as being actual units or similar hardware devices, such as a CPU(s) Control Processing Unit(s); thereby providing structure to the body of the claims.
1.1.2	Claims 2 and 6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, because of their dependencies on rejected independent claim, and for failing to cure the deficiencies listed above.

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.1	Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2.1.1	Claims 1, 3-5 and 7-12 recite the following limitations/features: “perception module;” “intervention module;” “vehicle control module,” which is unclear what they are, whether the claimed/specified “modules” are structures, structure/substructure elements/components or not, which renders the claims indefinite. Clarification is required. 
Para [0043] of the specification, at least as published, recites the following: “[t]he one or more modules may be software modules that include executable code for processing flow of scenario, event and event handling associated operations,” along with Para [0095-0096] of the specification, at least as published, that recite very broadly what the claimed/specified “modules” can be (e.g., such as hardware, firmware, analog/digital/logic circuit(s)/program(s), etc.), as well as fig. 1 of the specification represents the claimed/specified ”modules” as numbered boxes of a bigger numbered box that can be introduced and interpreted as a software, firmware, or hardware, while other numerous paragraphs of the specification mostly recite what the claimed/specified “modules” may perform, or are configured to perform, can do, or are configured to be capable of doing, as well as what other systems elements the claimed/specified “modules” are in communications with, what data they may receive, collect, which is unclear whether the claimed/specified “modules” are structures, structure/substructure elements/components or not, hardware, firmware, or software, which renders the claims indefinite. Clarification is required.  
For the purpose of this examination, the claimed/specified “modules” will be interpreted as being actual units or similar hardware devices, such as a CPU(s) Control Processing Unit(s); thereby providing structure to the body of the claims.
 2.1.2	Claims 2 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim, and for failing to cure the deficiencies listed above.
2.1.3	Claims 1, 4-5, 13 and 15-16 recite the limitation/feature: “an input [from the driver];” “a driver input,” which is unclear whether the same input from the driver is being claimed, or different inputs from the driver are being claimed, which renders the claims indefinite. Clarification and/or appropriate correction is/are required.
For the purpose of this examination, it will be interpreted that the same input from the driver is being claimed.
2.1.4	Claims 2-3, 6-12, 14 and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.
2.1.5	The terms “a low confidence level [exists] for a driving decision;” “a low confidence level [exists] for a perception result” in claims 1, 9, 13 and 18 are relative terms which render the claims indefinite. Particularly, the term “low confidence level” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear up to what degree, level, value, percentage, number, etc. the claimed/specified “confidence level” should be achieved/developed/reached/accepted in order to be considered as “a low confidence level.” Clarification is required. 
	For the purpose of this examination, the term(s) “low confidence level” is not given a patentable weight, and hence the corresponding limitations/features in claims will be interpreted as the following:
- in claims 1 and 13: “… determine that a is below its (or a) threshold (or value) …;”
- in claims 9 and 18: “… determine that a  is below its (or a) threshold (or value) …”
2.1.6	The terms “to limit the intervention by the driver [to a restricted role of providing a driver input];” “limiting the intervention by the driver [to a restricted role of providing a driver input]” in claims 5 and 16 are relative terms which render the claims indefinite. Particularly, the terms “to limit the intervention by the driver;” “limiting the intervention by the driver” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear up to what degree, level, value, percentage, number, etc. the claimed/specified “intervention by the driver” should be limited/reduced/minimized/lessen/permitted/allowed/developed/reached/accepted in order to be considered as being “limited intervention by the driver.” Clarification is required. 
	For the purpose of this examination, the term(s) “limit(ing) the intervention by the driver” is/are not given a patentable weight, and hence the corresponding limitations/features in claims will be interpreted as the following:
- in claim 5: “… wherein the intervention module is configured to restrict role of providing a driver input without permitting the driver to control an actuator of the vehicle;”
- in claim 16: “… restricting role of providing a driver input without permitting the driver to control an actuator of the vehicle.”
2.1.7	Claims 2-8, 10-12, 14-17 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claims, and for failing to cure the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 9489635B1) in view of CHOI (US 20190051030A1).
As per claims 1 and 13, Zhu discloses through the invention (see entire document) an automated driving system/method (see entire document, particularly fig. 1-3, 5-8, abstract, c1, lines 29-41, claims 1, 9, 15) comprising: 
a perception module configured to detect an upcoming situation to be experienced by a vehicle/ detecting an upcoming situation to be experienced by a vehicle (see entire document, particularly fig. 1-6, c1, line 29 through c2, line 8; c2, line 56 through c3, line 3; c3, line 51 through c67, line 2; c9, line 9 through c10, line 2); 
an intervention module configured to determine that a confidence level for a driving decision to be made for the upcoming situation is below a threshold/determining that a confidence level for a driving decision to be made for the upcoming situation is below a threshold (see entire document, particularly abstract, c1, line 29 through c2, line 8; c2, lines 16-36; c4, lines 38-46; c7, line 51 through c8, line 5; claims 1, 9, 15), 
enable intervention of an autonomous driving mode and indicate information pertaining to the upcoming situation to a driver of the vehicle via an interface/enabling intervention of an autonomous driving mode and indicate information pertaining to the upcoming situation to a driver of the vehicle via an interface (see entire document, particularly fig. 1, 4, c1, line 42 through c2, line 9; c2, line 56 through c3, line 3; c3, lines 44-50; c4, lines 48-62; c5, lines 20-36; c7, line 59 through c8, line 5; claims 1, 4, 9, 11, 15 – teaching requesting feedback regarding the determination of the type of the object via a user interface of the vehicle, based on a comparison of the determined confidence level to a threshold; feedback system 104 configured to request feedback via a user interface 112 that may be a display interface; the display interface provided on a touchscreen display of the vehicle; other types of interfaces, such as a speech interface that are also contemplated; vehicle configured to operate in an autonomous mode. Therefore, it would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of the Applicant by incorporating, applying and utilizing the above steps, technique and features as taught by Zhu, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to modify driver assistance systems designed to help a driver in the driving process (see entire Zhu document, particularly c3, lines 45-50)), 
based on the upcoming situation, request assistance from the driver by at least one of (i) indicating available options for the situation via the interface, or (ii) requesting information from the driver to aid in making the driving decision/requesting assistance from the driver by at least one of (i) indicating available options for the situation via the interface, or (ii) requesting information from the driver to aid in making the driving decision (see entire document, particularly c3, lines 16-44; c13, lines 30-47; claims 1, 9, 15 – teaching feedback system configured to prompt a user of the vehicle to confirm that an object was correctly classified or provide additional information about an object that the perception system was unable to classify. Therefore, it would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of the Applicant by incorporating, applying and utilizing the above steps, technique and features as taught by Zhu, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to result in an improved perception system that can more robustly classify objects (see entire Zhu document, particularly c3, lines 36-44)), and 
determine whether an input has been received from the driver via the interface indicating at least one of (i) a selected one of the available options, or (ii) the requested information/determining whether an input has been received from the driver via the interface indicating at least one of (i) a selected one of the available options, or (ii) the requested information (see entire document, particularly fig. 1, 4, c1, line 42 through c2, line 9; c2, line 56 through c3, line 3; c3, lines 44-50; c4, lines 48-62; c5, lines 20-36; c7, line 59 through c8, line 5; claims 1, 4, 9, 11, 15). 
Zhu does not explicitly disclose through the invention, or is missing, a vehicle control module configured to autonomously drive the vehicle based on the determination of whether the input has been received/autonomously driving the vehicle based on the determination of whether the input has been received.
However, CHOI teaches through the invention (see entire document), particularly in fig. 1-7, Para [0029-0031], vehicle 100 that can switch to an autonomous driving mode or a manual mode in response to a user input; for example, in response to a user input received through a user interface apparatus 200, the vehicle 100 that can switch from a manual mode to an autonomous driving mode, or vice versa; the vehicle 100 that can switch to the autonomous driving mode or to the manual mode based on driving situation information; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information generated by the object detection apparatus 300; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information received through a communication apparatus 400; the vehicle 100 that can also switch from the manual mode to the autonomous driving mode, or vice versa, based on information, data, and a signal provided from an external device.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of the Applicant by incorporating, applying and utilizing the above steps, technique and features as taught by CHOI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to switch vehicle to the autonomous driving mode or to the manual mode based on driving situation information (see entire CHOI document, particularly Para [0029-0031]).

As per claim 2, Zhu further discloses through the invention (see entire document) interface that includes at least one of a touch screen, a display, a speaker, or a microphone (see entire document, particularly fig. 1, 4, 7, c4, lines 57-62; c13 lines 30-47; claims 1, 9, 15).

As per claims 3 and 14, Zhu does not explicitly disclose through the invention, or is missing, vehicle control module configured to, in response to receiving the input from the driver, autonomously drive the vehicle based on the input/in response to receiving the input from the driver, autonomously drive the vehicle based on the input.
However, CHOI teaches through the invention (see entire document), particularly in fig. 1-7, Para [0029-0031], vehicle 100 that can switch to an autonomous driving mode or a manual mode in response to a user input; for example, in response to a user input received through a user interface apparatus 200, the vehicle 100 that can switch from a manual mode to an autonomous driving mode, or vice versa; the vehicle 100 that can switch to the autonomous driving mode or to the manual mode based on driving situation information; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information generated by the object detection apparatus 300; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information received through a communication apparatus 400; the vehicle 100 that can also switch from the manual mode to the autonomous driving mode, or vice versa, based on information, data, and a signal provided from an external device.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of the Applicant by incorporating, applying and utilizing the above steps, technique and features as taught by CHOI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to switch vehicle to the autonomous driving mode or to the manual mode based on driving situation information (see entire CHOI document, particularly Para [0029-0031]).

As per claims 4 and 15, Zhu further disclose through the invention (see entire document) intervention module configured to display a default option as one of the available options; vehicle control module configured to, when the input from the driver is not received via the interface within a set period of time from when the assistance was requested, autonomously drive the vehicle based on the default option; and the default option as a most conservative option of the available options/displaying a default option as one of the available options; and when an input from the driver is not received via the interface within a set period of time from when the assistance was requested, autonomously driving the vehicle based on the default option, wherein the default option is a most conservative option of the available options (see entire document, particularly fig. 7, c12, line 38; c13 lines 17-20  – teaching obstacle avoidance system 750 as any system configured to identify, evaluate, and avoid or otherwise negotiate obstacles in the environment in which the vehicle 700 is located). 
The Examiner finds that it is well known in the art that a well-known obstacle avoidance system of a vehicle is typically automatically takes over or overrides a human driver operations to avoid an obstacle detected in a vicinity/zone of a certain size or radius adjacent to or around the vehicle, and executes automatic control of the vehicle system(s) to avoid a collision with the obstacle, when or if the driver does not or is not capable to respond or react to a driving situation, which is similar to situation(s) taught in the subject specification, Para [0008, 0019, 0037], as published, that describe a most safest option for an autonomous driving of the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of the Applicant by incorporating, applying and utilizing the above steps, technique and features as taught by Zhu, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to modify driver assistance systems designed to help a driver in the driving process (see entire Zhu document, particularly c3, lines 45-50); to identify, evaluate, and avoid or otherwise negotiate obstacles in the environment in which the vehicle is located (see entire Zhu document, particularly c13 lines 17-20)).

As per claim 6, Zhu further discloses through the invention (see entire document) selected one of the available options as the driving decision (see entire document, particularly fig. 1, 4, c1, line 42 through c2, line 9; c2, line 56 through c3, line 3; c3, lines 44-50; c4, lines 48-62; c5, lines 20-36; c7, line 59 through c8, line 5; claims 1, 4, 9, 11, 15).

As per claim 7, Zhu does not explicitly disclose through the invention, or is missing vehicle control module configured to make the driving decision based on the input and autonomously drive the vehicle based on the driving decision.
However, CHOI teaches through the invention (see entire document), particularly in fig. 1-7, Para [0029-0031], vehicle 100 that can switch to an autonomous driving mode or a manual mode in response to a user input; for example, in response to a user input received through a user interface apparatus 200, the vehicle 100 that can switch from a manual mode to an autonomous driving mode, or vice versa; the vehicle 100 that can switch to the autonomous driving mode or to the manual mode based on driving situation information; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information generated by the object detection apparatus 300; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information received through a communication apparatus 400; the vehicle 100 that can also switch from the manual mode to the autonomous driving mode, or vice versa, based on information, data, and a signal provided from an external device.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of the Applicant by incorporating, applying and utilizing the above steps, technique and features as taught by CHOI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to switch vehicle to the autonomous driving mode or to the manual mode based on driving situation information (see entire CHOI document, particularly Para [0029-0031]).

As per claim 8, Zhu does not explicitly disclose through the invention, or is missing, intervention module configured to permit direct intervention of the autonomous driving mode by the driver when a set of options are available for a particular scenario.
However, CHOI teaches through the invention (see entire document), particularly in fig. 1-7, Para [0029-0031], vehicle 100 that can switch to an autonomous driving mode or a manual mode in response to a user input; for example, in response to a user input received through a user interface apparatus 200, the vehicle 100 that can switch from a manual mode to an autonomous driving mode, or vice versa; the vehicle 100 that can switch to the autonomous driving mode or to the manual mode based on driving situation information; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information generated by the object detection apparatus 300; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information received through a communication apparatus 400; the vehicle 100 that can also switch from the manual mode to the autonomous driving mode, or vice versa, based on information, data, and a signal provided from an external device.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of the Applicant by incorporating, applying and utilizing the above steps, technique and features as taught by CHOI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to switch vehicle to the autonomous driving mode or to the manual mode based on driving situation information (see entire CHOI document, particularly Para [0029-0031]).

As per claim 9, Zhu further discloses through the invention (see entire document) intervention module configured to determine that a perception result obtained by the perception module is below a threshold (see entire document, particularly abstract, c1, line 29 through c2, line 8; c2, lines 16-36; c4, lines 38-46; c7, line 51 through c8, line 5; claims 1, 9, 15). 
Zhu does not explicitly disclose through the invention, or is missing, intervention module configured to permit indirect intervention of the autonomous driving mode by the driver, to request information from the driver pertaining to the perception result; and modify the perception result based on the requested information as received from the driver.
However, CHOI teaches through the invention (see entire document), particularly in fig. 1-7, Para [0029-0031], vehicle 100 that can switch to an autonomous driving mode or a manual mode in response to a user input; for example, in response to a user input received through a user interface apparatus 200, the vehicle 100 that can switch from a manual mode to an autonomous driving mode, or vice versa; the vehicle 100 that can switch to the autonomous driving mode or to the manual mode based on driving situation information; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information generated by the object detection apparatus 300; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information received through a communication apparatus 400; the vehicle 100 that can also switch from the manual mode to the autonomous driving mode, or vice versa, based on information, data, and a signal provided from an external device.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of the Applicant by incorporating, applying and utilizing the above steps, technique and features as taught by CHOI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to switch vehicle to the autonomous driving mode or to the manual mode based on driving situation information (see entire CHOI document, particularly Para [0029-0031]).

As per claim 10, Zhu does not explicitly disclose through the invention, or is missing, intervention module configured to solicit the input from the driver while indicating to the driver via the interface the situation.
However, CHOI teaches through the invention (see entire document), particularly in fig. 1-7, Para [0029-0031], vehicle 100 that can switch to an autonomous driving mode or a manual mode in response to a user input; for example, in response to a user input received through a user interface apparatus 200, the vehicle 100 that can switch from a manual mode to an autonomous driving mode, or vice versa; the vehicle 100 that can switch to the autonomous driving mode or to the manual mode based on driving situation information; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information generated by the object detection apparatus 300; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information received through a communication apparatus 400; the vehicle 100 that can also switch from the manual mode to the autonomous driving mode, or vice versa, based on information, data, and a signal provided from an external device.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of the Applicant by incorporating, applying and utilizing the above steps, technique and features as taught by CHOI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to switch vehicle to the autonomous driving mode or to the manual mode based on driving situation information (see entire CHOI document, particularly Para [0029-0031]).

As per claim 11, Zhu further discloses through the invention (see entire document) vehicle control module configured to, for a direct intervention, enforce a selected one of the available options selected by the driver (see entire document, particularly fig. 1, 4, c1, line 42 through c2, line 9; c2, line 56 through c3, line 3; c3, lines 44-50; c4, lines 48-62; c5, lines 20-36; c7, line 59 through c8, line 5; claims 1, 4, 9, 11, 15).

As per claim 12, Zhu further discloses through the invention (see entire document) vehicle control module configured to, for an indirect intervention, modify a perception result based on the requested information received from the driver via the interface (see entire document, particularly fig. 1, 4, c1, line 42 through c2, line 9; c2, line 56 through c3, line 3; c3, lines 44-50; c4, lines 48-62; c5, lines 20-36; c7, line 59 through c8, line 5; claims 1, 4, 9, 11, 15).

As per claim 17, Zhu further discloses through the invention (see entire document), for a direct intervention, enforcing the selected one of the available options as the driving decision (see entire document, particularly fig. 1, 4, c1, line 42 through c2, line 9; c2, line 56 through c3, line 3; c3, lines 44-50; c4, lines 48-62; c5, lines 20-36; c7, line 59 through c8, line 5; claims 1, 4, 9, 11, 15).
 Zhu does not explicitly disclose through the invention, or is missing, for an indirect intervention, making the driving decision based on the input and autonomously driving the vehicle based on the driving decision.
However, CHOI teaches through the invention (see entire document), particularly in fig. 1-7, Para [0029-0031], vehicle 100 that can switch to an autonomous driving mode or a manual mode in response to a user input; for example, in response to a user input received through a user interface apparatus 200, the vehicle 100 that can switch from a manual mode to an autonomous driving mode, or vice versa; the vehicle 100 that can switch to the autonomous driving mode or to the manual mode based on driving situation information; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information generated by the object detection apparatus 300; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information received through a communication apparatus 400; the vehicle 100 that can also switch from the manual mode to the autonomous driving mode, or vice versa, based on information, data, and a signal provided from an external device.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of the Applicant by incorporating, applying and utilizing the above steps, technique and features as taught by CHOI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to switch vehicle to the autonomous driving mode or to the manual mode based on driving situation information (see entire CHOI document, particularly Para [0029-0031]).

As per claim 18, Zhu further discloses through the invention (see entire document), determining that a confidence level for a perception result obtained is below a threshold (see entire document, particularly abstract, c1, line 29 through c2, line 8; c2, lines 16-36; c4, lines 38-46; c7, line 51 through c8, line 5; claims 1, 9, 15). 
Zhu does not explicitly disclose through the invention, or is missing, permitting direct intervention of the autonomous driving mode by the driver when a set of options are available for a particular scenario; permitting indirect intervention of the autonomous driving mode by the driver, to request information from the driver pertaining to the perception result; and modifying the perception result based on the requested information as received from the driver.
However, CHOI teaches through the invention (see entire document), particularly in fig. 1-7, Para [0029-0031], vehicle 100 that can switch to an autonomous driving mode or a manual mode in response to a user input; for example, in response to a user input received through a user interface apparatus 200, the vehicle 100 that can switch from a manual mode to an autonomous driving mode, or vice versa; the vehicle 100 that can switch to the autonomous driving mode or to the manual mode based on driving situation information; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information generated by the object detection apparatus 300; the vehicle 100 that can switch from the manual mode to the autonomous driving mode, or vice versa, based on driving situation information received through a communication apparatus 400; the vehicle 100 that can also switch from the manual mode to the autonomous driving mode, or vice versa, based on information, data, and a signal provided from an external device.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of the Applicant by incorporating, applying and utilizing the above steps, technique and features as taught by CHOI, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to switch vehicle to the autonomous driving mode or to the manual mode based on driving situation information (see entire CHOI document, particularly Para [0029-0031]).

As per claim 19, Zhu further discloses through the invention (see entire document) soliciting the input from the driver while indicating to the driver via the interface the situation (see entire document, particularly fig. 1, 4, c1, line 42 through c2, line 9; c2, line 56 through c3, line 3; c3, lines 44-50; c4, lines 48-62; c5, lines 20-36; c7, line 59 through c8, line 5; claims 1, 4, 9, 11, 15).

As per claim 20, Zhu further discloses through the invention (see entire document), for a direct intervention, enforce a selected one of the available options selected by the driver; and for an indirect intervention, modify a perception result based on the requested information received from the driver via the interface (see entire document, particularly fig. 1, 4, c1, line 42 through c2, line 9; c2, line 56 through c3, line 3; c3, lines 44-50; c4, lines 48-62; c5, lines 20-36; c7, line 59 through c8, line 5; claims 1, 4, 9, 11, 15).

Allowable Subject Matter
1.	Claims 5 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

3.	Claims 5 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662